Citation Nr: 1409971	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  04-40 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to February 1973.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 1997 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  Previously before the Board were claims for increased ratings for the Veteran's service-connected posttraumatic stress disorder (PTSD), which were denied by the Board in August 2013.  At that time, the Board remanded the matter of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) for additional development.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  For the time period from October 2, 2008, to December 9, 2009, evidence of record indicates that the Veteran's service-connected disabilities alone precluded him from engaging in substantially gainful employment that was consistent with his education and occupational experience.

2.  For the time periods prior to October 2, 2008, and from December 10, 2009, evidence of record does not indicate that the Veteran's service-connected disabilities alone preclude him from engaging in substantially gainful employment that is consistent with his education and occupational experience.



CONCLUSIONS OF LAW

1.  For the time period from October 2, 2008, to December 9, 2009, the criteria for entitlement to TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.16, 4.25 (2013).

2.  For the time periods prior to October 2, 2008, and from December 10, 2009, the criteria for entitlement to TDIU are not met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.16, 4.25 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran's claim of entitlement to TDIU arose during his prior appeal for increased evaluations for PTSD.  The August 2012 letter from the Appeals Management Center (AMC) advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  This letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Accordingly, with this letter, the AMC effectively satisfied the remaining notice requirements with respect to the issue on appeal.  After the August 2012 notice letter was provided to the Veteran, the claim was readjudicated in an April 2013 supplemental statement of the case and a December 2013 supplemental statement of the case.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (finding that VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's available service treatment records, service personnel records, and all identified post-service VA and private treatment records have been obtained and associated with the claims file.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The Veteran was also provided with an October 2012 VA examination and October 2013 VA medical opinion regarding his claim for entitlement to TDIU.  The Board finds the October 2013 VA medical opinion to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The VA examiner compiled an extensive work history, conducted a detailed review of the record, and provided the information necessary to determine whether the Veteran could obtain and maintain substantially gainful employment due to his service-connected disabilities alone.  Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to this claim.

The Veteran's claim was previously before the Board in August 2013 and remanded for additional evidentiary development, to include obtaining outstanding VA treatment records, affording the Veteran the opportunity to identify any additional pertinent records not associated with the claims file, and obtaining a VA medical opinion.  The Board finds substantial compliance with the August 2013 remand orders.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

Entitlement to TDIU

The Veteran, through his representative, asserted in a June 2012 statement that his service-connected PTSD rendered him unemployable.  In July 2012, the Board determined that the issue of entitlement to a TDIU was part and parcel of the determination of the evaluation for the Veteran's service-connected PTSD and was properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009) (holding that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities; if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted).  

Total disability will be considered to exist when there is present any impairment of mind or body, which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2013). 

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) Disabilities resulting from common etiology or a single accident; (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) Multiple injuries incurred in action; or (5) Multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16 (2013). 

It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.  Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a) (2013). 

While the regulations do not provide a definition of "substantially gainful employment," the VA Adjudication Procedure Manual defines the term as that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides."  VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 (Dec. 13, 2005) (previously cited at M21-1, Part IV, paragraph 7.09). 

Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU rating is whether his service-connected disabilities alone are of sufficient severity to produce unemployability. 

If the scheduler rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19 (2013).  Factors to be considered are the veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  A high disability rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  However, the question in a total rating case based upon individual unemployability due to service-connected disabilities is whether the veteran is capable of performing the physical and mental acts required by employment and not whether the veteran is, in fact, employed.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability.  These cases should be referred for extraschedular consideration. 38 C.F.R. § 4.16(b) (2013).

Finally, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the veteran prevails in either event.  However, if the weight of the evidence is against the veteran's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2013).

The Veteran is seeking a total disability rating based on individual unemployability.  His service-connected disabilities consist of back scar wound residuals, rated as noncompensable (zero percent) disabling, from February 7, 1973, and PTSD.  The Veteran's PTSD has been rated as: 50 percent from July 17, 1997; 100 percent from July 29, 1997 (38 C.F.R. § 4.29); 50 percent from October, 1, 1997; 100 percent from October 7, 1997 (38 C.F.R. § 4.29); 50 percent from November 1, 1997; 100 percent from March 4, 1998 (38 C.F.R. § 4.29); 50 percent from April 1, 1998; 100 percent from December 2, 1998 (38 C.F.R. § 4.29); 50 percent from January 1, 1999; 100 percent from February 28, 2003 (38 C.F.R. § 4.29); 50 percent from April 1, 2003; 100 percent from November 9, 2005 (38 C.F.R. § 4.29); 50 percent from January 1, 2006; 70 percent from May 14, 2008; 100 percent from June 1, 2009 (38 C.F.R. § 4.29); and 70 percent from July 1, 2009.

His combined service-connected disability rating is:  0% from February 7, 1973;
50 percent from July 17, 1997; 100 percent from July 29, 1997 (38 C.F.R. § 4.29); 50 percent from October, 1, 1997; 100 percent from October 7, 1997 (38 C.F.R. § 4.29); 50 percent from November 1, 1997; 100 percent from March 4, 1998 (38 C.F.R. § 4.29); 50 percent from April 1, 1998; 100 percent from December 2, 1998 (38 C.F.R. § 4.29); 50 percent from January 1, 1999; 100 percent from February 28, 2003 (38 C.F.R. § 4.29); 50 percent from April 1, 2003; 100 percent from November 9, 2005 (38 C.F.R. § 4.29); 50 percent from January 1, 2006; 70 percent from May 14, 2008; 100 percent from June 1, 2009 (38 C.F.R. § 4.29); and 70 percent from July 1, 2009.  38 C.F.R. § 4.25 (2013).

A longitudinal review of the claims file showed that the Veteran was initially employed as a prep cook at various steakhouses in 1998 before he worked as a truck driver for his nephew's granite company starting in 1999.  Evidence of record detailed that the Veteran experienced an ankle crush injury while on that job in March 2005 and was then considered "medically disabled".  VA treatment notes dated in 2008 showed that the Veteran joined a VA Compensated Work Therapy Program (CWT).  In a March 2009 VA psychology telephone contact note, the Veteran was noted to work in a CWT program at the Detroit VA.  It was indicated that he worked mostly alone in a warehouse or "safe haven" six days a week from 0730 to 1300.  

As noted above, in July 2012, the Board determined that the issue of entitlement to TDIU was part and parcel of the determination of the evaluation for the Veteran's service-connected PTSD and was properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009).  At that time, the Board remanded this matter to obtain updated treatment records and to obtain an opinion as to whether the Veteran's service-connected PTSD precluded him from securing and following substantially gainful employment consistent with his education and occupational experience.

In a September 2012 statement, the Veteran reported that he had been unemployed and unable to work from July 2004 through December 9, 2009.

In an October 2012 VA Initial PTSD VA examination report, the Veteran discussed his occupational history, noting that starting in December 1997 he worked for Waste Management hauling garbage as temporary worker for a couple of months.  He reported that he then found work at a steakhouse for six months before transferring to another steakhouse for two months before was fired because of anger problems.  The Veteran indicated that his nephew then hired him to work at his granite company for three to four years before he had an accident resulting in his left leg being crushed.  He reported that he did not work from 2004 to 2009 until he completed the CWT Program at VA, becoming a Supply Technician at VA for 16 months.  He indicated that he was then offered full-time employment and has worked in that job for almost three years.  Regarding the Veteran's present functioning, the examiner noted that the Veteran was presently working with reports of good performance and attendance record.  

In a May 2013 Informal Hearing Presentation, the Veteran's representative argued that VA continues to lack the medical evidence necessary to determine the pending claim for TDIU.  While acknowledging that the Veteran had become employed as of December 2009, it was asserted that the October 2012 VA examiner's opinion as to unemployability was inadequate, as no opinion was offered concerning employability at any time during the pendency of the claim.  

In August 2013, the Board remanded this matter for additional development, determining that a retrospective medical opinion addressing the effects of the Veteran's service-connected PTSD on his ability to obtain and maintain substantially gainful employment consistent with his education and occupational experience for the time period from July 17, 1997, to the present was necessary to effectively adjudicate the claim for entitlement to TDIU on appeal.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).  The examiner was instructed to compile a full work and educational history, provide the opinion without consideration of his nonservice-connected disabilities or age, and discuss whether the Veteran's prior employment at his nephew's granite company as well as his current VA CWT position constituted substantially gainful employment.  

VA treatment records dated in 2013 revealed that Veteran was still employed at VA in supplies.  In an October 2013 psychiatric progress note, the Veteran was noted to have stable PTSD symptoms and utilize good coping skills.

In an October 2013 VA medical opinion, a VA psychologist noted review of the VBMS paperless claims file and other electronic medical records as well as the Veteran's educational and available work history.  Thereafter, the psychologist supplied the following opinion on the question of whether PTSD precluded the Veteran from securing and following substantially gainful employment consistent with education and occupational experience from July 17, 1997, to the present using five distinct time periods.    

1)  In the period of 1997 and 1998, during which the Veteran worked at Outback
Steakhouse restaurants and Waste Management, the examiner found that he had marginal employment, but found that it could not be determined, without resorting to speculation, whether any limitations in his ability to secure and maintain gainful employment were due to PTSD or drug abuse.

In the cited rationale, the examiner commented that although over the years, the Veteran has provided past history numerous times that drug use stopped in 1997, a contemporaneous report from Dr. H. dated in June 1999 indicated the Veteran had had no drugs for past three months.  The examiner found this information compelling, highlighting that clinical knowledge of drug use showed that relapses were common during early remission from drug use, and frequently not acknowledged in patient report.  The examiner further detailed that the record contained evidence of inconsistency in the Veteran's report to providers in a May 2006 VA Mental Health intake note.  The examiner's clinical judgment was that drug use was more likely than PTSD to cause employment problems, as the record showed that drug use occurred until March 1999, according to the Veteran's psychiatrist.

(Parenthetically, the Board notes that a VA medical examination or opinion is not inadequate merely because the medical examiner states he or she cannot reach a conclusion without resort to speculation.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  While VA has a duty to assist a veteran by providing a medical examination in certain situations, that duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence.  In this instance, it is clear in the October 2013 VA examiner's remarks that the actual cause of the Veteran's limitations in his ability to secure and maintain gainful employment could not be selected from multiple potential causes, specifically PTSD and drug use.  Based on the foregoing, the Board finds the October 2013 VA medical opinion to be adequate for adjudicative purposes regarding the claim for entitlement to TDIU on appeal.)  

2)  In the period of 1999 to March 2005, the examiner indicated that the Veteran worked at Great Lakes Stone.  It was noted that his employment included driving and managing a warehouse for 60 hours per week at $12.00 to $15.00 per hour.  The examiner opined that the Veteran was working in substantially gainful employment with minimal limitations due to his PTSD during this time period.

In the cited rationale, the examiner reiterated that the Veteran's work at Great Lakes Stone from 1999 to March 2005 was considered substantially gainful employment.  The examiner noted that the Veteran's VA CWT assessment indicated that his employment at Great Lakes Stone was a productive position, requiring long hours and job skills, with the Veteran indicating that warehouse work was a primary work skill.  It was indicated that records of mental health functioning were limited by few contacts during this period, except for an admission for VA treatment at Battle Creek, with a Global Assessment of Functioning (GAF) score of 50 recorded in August 2002, which was judged by his providers as a drop in his previous functioning requiring acute intervention.  The examiner noted that the Veteran had been assigned a GAF score of 60 in June 1999.  It was further highlighted that a May 2000 psychiatry note characterized the Veteran as stable on medications, with no GAF score offered at that time.  The examiner reported that other evidence of record reflected that the Veteran received awards for volunteer work and activities in Narcotics Anonymous during this time period.  In the examiner's opinion, the Veteran had mild to moderate symptoms at this time that overall were not enough to impact his productivity.

3)  In the period from the Veteran's workplace injury in March 2005 until his entry to a VA CWT program on October 2, 2008, the examiner opined that it was less than likely that any limitation to obtaining gainful employment was primarily due to the Veteran's service-connected PTSD.

In the cited rationale, the examiner noted that history showed that the Veteran attributed leaving his job at Great Lakes Stone to a physical injury.  It was further noted that the record reflected the Veteran's GAF score during this period ranged from 55 to 70, although mental health contacts were infrequent.  The examiner commented that the foregoing opinion was based on estimates of functioning and clinical judgment that mild to moderate mental health symptoms would not preclude employment during this time period.

4)  In the period from the Veteran's entry to VA CWT on October 2, 2008, up to his program discharge on December 10, 2009, the examiner found that the Veteran was in a period of transitional employment.  The examiner opined that during this period the Veteran had marginal and not substantially gainful employment and that it was as likely as not that limitations were due to his PTSD.

In the cited rationale, the VA examiner concluded that the Veteran's VA CWT assignment was a sheltered setting, with marginal wages.  The record was noted to reveal that the Veteran's PTSD was his primary basis for admission in the program and that his assigned GAF scores during this time period were recorded as low as 45.

5) In the period from December 10, 2009 to the present, the examiner reported that the Veteran began working full-time, that there were no limitations to his employment due to PTSD, and that there have been no limitations up to the present.

In the cited rationale, the VA examiner again highlighted that the Veteran had entered full-time employment at VA, and that the record showed he was doing well.

From October 2, 2008, To December 9, 2009

As an initial matter, the Board finds that the scheduler criteria for consideration of a TDIU rating under 38 C.F.R. § 4.16(a) are met during this time period, as the Veteran's service-connected PTSD was rated as 70 percent disabling and the total combined rating for his service-connected disabilities was 70 percent.  38 C.F.R. § 4.16(a).  Thus, the Board must determine whether evidence of record shows that the Veteran's service-connected disabilities alone render him unemployable during this time period. 

In view of the totality of the evidence, including the Veteran's medical findings detailing the severity of his service-connected PTSD disability, competent and credible lay assertions of unemployability due to limitations caused by service-connected disabilities, and the favorable conclusion reached by the examiner in the October 2013 VA medical opinion, the Board finds that the evidence of record indicates that the Veteran's service-connected disabilities, coupled with his educational/training background and employment history, as likely as not precluded him from securing and following any substantially gainful occupation during the time period from October 2, 2008, to December 9, 2009. 

The Board concludes that affording the Veteran the benefit of the doubt, entitlement to TDIU is warranted from October 2, 2008, to December 9, 2009.  The evidence of record in this case supports the Veteran's contentions that his service-connected PTSD and scar disabilities are, collectively, of such severity as to preclude his participation in substantially gainful employment, in light of his education and experience during this time period.  The limitations caused by these service-connected disabilities strongly indicated, with consideration of the doctrine of reasonable doubt, that the Veteran was incapable of performing the physical and mental acts required and the demands of regular and sustained employment during this time period and instead was involved in transitional or marginal employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Accordingly, resolving all reasonable doubt in his favor, the Board finds that the Veteran's service-connected disabilities were of such severity as to render him unable to obtain or maintain substantially gainful employment for this time period.  As such, entitlement to TDIU is warranted from October 2, 2008, to December 9, 2009.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

All Other Time Periods

There are time periods from July 17, 1997, to May 13, 2008, when the Veteran does not meet the percentage threshold requirements provided in 38 C.F.R. § 4.16(a) for consideration of entitlement to a total rating based on individual unemployability, as his combined rating for his service-connected disabilities is not 70 percent or more.  Therefore, he is not entitled to a TDIU rating on a scheduler basis during those time periods.  For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability.  As noted above, those cases should be referred for extraschedular consideration under 38 C.F.R. § 4.16(b) (2013).

During the remaining time periods on appeal from May 14, 2008 to October 1, 2008, and from December 10, 2009 to the present, the Board finds that the scheduler criteria for consideration of a TDIU rating under 38 C.F.R. § 4.16(a) are met, as the Veteran's service-connected PTSD is rated as 70 percent disabling and the total combined rating for his service-connected disabilities is 70 percent.  38 C.F.R. § 4.16(a).  

The Board must now evaluate whether evidence of record during any of these time periods shows that the Veteran's service-connected disabilities alone render him unemployable.

The Board has determined that the most probative (persuasive) evidence that specifically addresses the question of whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected PTSD and scar disabilities during these time periods weighs against the claim.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board). 

As noted above, the October 2013 VA examiner found that during the period from 1997 and 1998, the Veteran had marginal employment, but opined that it could not be determined, without resorting to speculation, whether any limitations in his ability to secure and maintain gainful employment were due to PTSD or drug abuse.  Although the examiner stated that he was unable to provide an opinion as to the Veteran's ability to secure and maintain gainful employment in relation to his service-connected PTSD during this time period without resorting to speculation, the examiner provided an explanation as to why a more definitive opinion could not be made.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting that the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  In addition, this speculative portion of the October 2013 VA medical opinion is negative to the Veteran's claim.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty); see also 38 C.F.R. § 3.102 (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).

For the period from 1999 to March 2005, the October 2013 VA examiner clearly opined that the Veteran was working in substantially gainful employment with minimal limitations due to his PTSD.  For the period from the Veteran's workplace injury in March 2005 until his entry to the VA CWT program on October 2, 2008, the examiner further opined that it was less than likely that any limitation to obtaining gainful employment was primarily due to the Veteran's service-connected PTSD.  Finally, for the period from December 10, 2009 to the present, the examiner reported that the Veteran had full time employment for VA, that there were no limitations to his employment due to PTSD, and that there have been no limitations up to the present.

The October 2013 VA examiner based these unfavorable opinions for the remaining time periods on appeal on a detailed review of the Veteran's entire claims file.  The examiner also compiled a comprehensive work history, discussed the medical evidence of record and the lay assertions of the Veteran, and provided a detailed rationale for his conclusions, considering only impairment from the Veteran's service-connected disabilities and citing to numerous parts of the evidentiary record.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  

In recognition of the severity of and impairment caused by his service-connected disabilities, the Veteran was rated as a combined 50 percent disabled during time periods from July 17, 1997, to May 13, 2008.  Based on the evidence discussed above, the Board finds that a preponderance of the evidence of record does not demonstrate that the Veteran's service-connected disabilities (PTSD and residuals of back wound scar) alone actually precluded him from engaging in substantially gainful employment during these time periods.  Thus, entitlement to TDIU due to the Veteran's service-connected disabilities is not warranted and it is not necessary for the Board to refer this matter for extraschedular consideration under 38 C.F.R. § 4.16(b) (2013).

In recognition of the severity of and impairment caused by his service-connected disabilities, the Veteran has been rated as a combined 70 percent disabled during time periods from May 14, 2008, to October 1, 2008, and from December 10, 2009 to the present.  Based on the evidence discussed above, the Board finds that a preponderance of the evidence of record does not demonstrate that the Veteran's service-connected PTSD and scar disabilities alone actually preclude him from engaging in substantially gainful employment during these time periods.  Thus, entitlement to TDIU due to the Veteran's service-connected PTSD and scar disabilities is not warranted. 

In this case, the Board observes that the Veteran is competent to report symptoms associated with his service-connected PTSD and scar disabilities as well as their effects on his daily life and occupation.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  However, as a layman, without the appropriate medical training and expertise, he is not competent to provide a probative (persuasive) opinion on a medical matter, especially as to whether he is able to secure substantially gainful employment due to his service-connected disabilities.  See Barr v. Nicholson, 21 Vet. App. at 307 (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  

For the foregoing reasons, the claim for entitlement to TDIU must be denied during all other time periods except from October 2, 2008, to December 9, 2009.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to TDIU is granted for the time period from October 2, 2008, to December 9, 2009, subject to the applicable regulations concerning the payment of monetary benefits.

Entitlement to TDIU is denied for the time periods prior to October 2, 2008, and from December 10, 2009.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


